Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy G. Asemani appeals the district. court’s order dismissing his action under the Alien Torts Statute, 28 U.S.C. § 1350 (2006) and the Torture Victim Protection Act, P.L. 102-256, 106 Stat. 73. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Asemani v. Ahmadinejad, No. l:10-cv-00874-RDB, 2010 WL 1609787 (D.Md. Apr. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.